IN THE SUPREME COURT OF THE STATE OF NEVADA


JUSTIN ALEXANDER RASHAD                                   No. 83406
LARKINS,
                 Appellant,                                     FILED
             vs.
LUCY GILMORE,                                                   OCT 21 2021
                 Res s ondent.                                         A. BROWN
                                                                      PROW COURT

                                                                 DEPU CLERK
                     ORDER DISMISSING APPEAL

            This is a pro se appeal from a purported district court order
terminating appellant's parental rights. Eighth Judicial District Court,
Family Court Division, Clark County; Heidi Almase, Judge.
            This court's review of this appeal reveals a jurisdictional defect.
Appellant states in his notice of appeal that he appeals from an order
terminating his parental rights, entered in district court case R-12-169268-
R, and dated February of 2016. However, no order terminating parental
rights appears on the district court docket sheet. The district court docket
sheet also does not indicate that any petition or motion to terminate
parental rights was filed. Accordingly, as appellant fails to identify an
appealable order entered in the underlying district court case, this court
lacks jurisdiction and
            ORDERS this appeal DISMISSED.




                                                     J.
                         Cadish



Pickering



                                                                                   '1441
                                                                                      11"
                    cc:   Hon. Heidi Almase, District Judge, Family Court Division
                          Justin Alexander Rashad Larkins
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA


(0) 1947A .156405
                                                       2